COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00303-CR


CHRISTOPHER RYAN WIGLEY                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      On June 21, 2012, as part of a plea bargain agreement, Appellant

Christopher Ryan Wigley pled guilty to unlawful possession of a firearm and the

trial court sentenced him to five years’ confinement. On the same day, the trial

court certified that this is a plea bargain case and that Appellant has no right of




      1
       See Tex. R. App. P. 47.4.
appeal. Despite the trial court’s certification, Appellant filed a pro se notice of

appeal on July 10, 2012.

       On July 10, 2012, we notified Appellant and Appellant’s appointed counsel

that the certification indicating that Appellant had no right to appeal had been

filed in this court, and that this appeal could be dismissed unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before July 20, 2012. See Tex. R. App. P. 25.2(d),

44.3. On July 16, 2012, Appellant filed a pro se response citing rule 25.2(a)(2)(a)

as providing grounds to continue his appeal.

       Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). The record shows that there are no written motions filed and ruled

on before trial and that Appellant did not obtain the trial court’s permission to

appeal. Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(a)(2),

43.2(f).


                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2012




                                         2